PER CURIAM:
In this 42 U.S.C. § 1983 action, Appellant Sylvia Summers (“Summers”) appeals the district court’s denial of qualified immunity and discretionary function immunity from liability for false imprisonment and malicious prosecution. Cross-Appellant, Thomas Strickland (“Strickland”), appeals the district court’s entry of summary judgment in favor of Summers on his false arrest claims.
After reviewing the record, having the benefit of oral argument, and reading the parties’ briefs, we affirm the district court’s judgment on the appeal and cross-appeal based on the district court’s well-reasoned order filed on November 8, 2005.
AFFIRMED.